






EUREKA HUNTER HOLDINGS, LLC
CLASS B COMMON UNIT AGREEMENT
This Class B Common Unit Agreement (this “Agreement”), is made effective as of
the Grant Date specified in the Award Letter to which this Agreement is attached
(the “Award Letter”), between Eureka Hunter Holdings, LLC, a Delaware limited
liability company (the “Company”), and you (“Holder”).
R E C I T A L S:
WHEREAS, the Company may issue Class B Common Units pursuant to the Amended and
Restated Limited Liability Company Agreement of the Company, dated as of March
21, 2012 (as amended or supplemented from time to time, the “LLC Agreement”);
and
WHEREAS, the Company desires to issue Class B Common Units to Holder, subject to
the terms and conditions set forth in the LLC Agreement and this Agreement,
which shall constitute part of an “Equity Incentive Plan” for purposes of the
LLC Agreement.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings set forth in the LLC Agreement or, to the
extent provided herein, such terms shall have the meanings set forth in the
Eureka Hunter Holdings, LLC Management Incentive Plan (as amended from time to
time, the “Incentive Plan”).


2.Issuance of Interests. Subject to the terms and conditions of the LLC
Agreement and the additional terms and conditions set forth in this Agreement,
the Company hereby issues to Holder the number of Class B Common Units set forth
in the Award Letter. Subject to the terms of the LLC Agreement, Holder (a) shall
be the record owner of the Class B Common Units issued hereunder and (b) as
record owner, shall be entitled to all rights, obligations, terms and conditions
of a Class B Member, as set forth in the LLC Agreement. The Class B Common Units
issued pursuant to this Agreement shall be subject to all restrictions on Class
B Common Units under the LLC Agreement. In the event of a conflict between the
terms and conditions set forth in this Agreement and the terms and conditions of
the LLC Agreement, the terms and conditions set forth in this Agreement shall
control. Each Class B Common Unit issued under this Agreement has a Baseline
Value of $20.00 and is intended, where legally practicable, to constitute a
“profits interest” within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343 and
Rev. Proc. 2001-43, 2001-2 C.B. 191 (or the corresponding requirements of any
subsequent guidance promulgated by the Internal Revenue Service or other
applicable law), and thus the capital account associated with each such Class B
Common Unit at the time of its issuance shall be equal to zero dollars ($0.00).


3.Vesting.


(a)Unvested Class B Common Units. The Class B Common Units issued pursuant to
this Agreement shall initially be unvested and subject to a substantial risk of
forfeiture upon the Holder’s termination of employment (except as otherwise
provided in Section 3(c) below), and will become vested in accordance with the
provisions of Sections 3(b) and 3(c) below.

1

--------------------------------------------------------------------------------




(b)Vesting Schedule. The Class B Common Units issued pursuant to this Agreement
will become vested in accordance with the vesting schedule set forth in the
following table; provided, that the Holder remains continuously employed by the
Company or an Affiliate thereof from the Grant Date through each vesting date
set forth below:
Vesting Date
Cumulative Portion of Class B Common Units That Are Vested
1st Anniversary of Grant Date
20%
2nd Anniversary of Grant Date
40%
3rd Anniversary of Grant Date
60%
4th Anniversary of Grant Date
80%
5th Anniversary of Grant Date
100%



Upon vesting in accordance with the vesting schedule set forth in this Section
3(b), such vested Class B Common Units shall no longer be subject to the
restrictions on unvested Class B Common Units, but shall remain subject to the
restrictions on the Class B Common Units, in general, under the LLC Agreement
and to the restrictions specified in this Agreement, including but not limited
to the provisions of Section 5 hereof providing for forfeiture of Class B Common
Units (whether vested or unvested) in the event of termination of Holder’s
employment with the Company and its Affiliates under certain circumstances as
described therein.
(c)Liquidity Event.


(i)Upon the occurrence of a Liquidity Event (as defined in the Incentive Plan),
100% of the Class B Common Units issued pursuant to this Agreement will
automatically vest in full immediately prior to the occurrence of such Liquidity
Event, as long as Holder has remained continuously employed by the Company or an
Affiliate thereof from the Grant Date through the date of the Liquidity Event.


(ii)Notwithstanding anything to the contrary in this Agreement or the LLC
Agreement, if (A) Holder’s employment with the Company and its Affiliates is
terminated by the Company or an Affiliate, as applicable, without Cause (as
defined in the Incentive Plan) or due to Holder’s death or Disability (as
defined in the Incentive Plan), and (B) within six months following the date of
such termination of employment, a Liquidity Event occurs, then Holder shall be
treated, for purposes of Section 3(c)(i) above, as remaining continuously
employed by the Company or an Affiliate thereof from the Grant Date through the
date of the Liquidity Event. In the event of Holder’s termination of employment
for any reason other than in the specific circumstances described in the
preceding sentence, then Holder shall not become vested in any unvested Class B
Common Units held by Holder immediately prior to Holder’s termination of
employment, and such unvested Class B Common Units shall be forfeited to the
Company without any consideration therefor immediately upon such termination of
employment without any further action on the part of the Company or Holder.

2

--------------------------------------------------------------------------------




4.Distributions on Class B Common Units. Distributions, if any, with respect to
the Class B Common Units issued pursuant to this Agreement will be made in
accordance with, and subject to, Section 10.1 of the LLC Agreement, including
but not limited to Section 10.1(c)(i) (which provides that cumulative amounts
distributed with respect to other Units must first equal the Baseline Value),
Section 10.1(c)(ii) (regarding segregated accounts for Unvested Distribution
Amounts), Section 10.6 (regarding Tax Distributions) and Article 13 (with
respect to liquidating distributions or a Change of Control) of the LLC
Agreement; provided, that, no distributions shall be made with respect to the
Class B Common Units unless and until a Liquidity Event has occurred (other than
Tax Distributions in accordance with Section 10.6 of the LLC Agreement). Unless
otherwise determined by the Board, any distributions made in connection with a
Qualified Public Offering will be made partially in common Equity Securities of
the entity completing such Qualified Public Offering and partially in cash (to
the extent of Available Cash), with the amount of cash distributed not to exceed
the amount needed to satisfy any minimum statutory withholding requirements
associated with such distributions.


5.Forfeiture and Resale Obligations.


(a)Except as otherwise provided in Section 5(b) below, if Holder’s employment
with the Company and its Affiliates is terminated for any reason, then all Class
B Common Units held by Holder (whether vested or unvested) shall be forfeited to
the Company without any consideration therefor immediately upon such termination
of employment without further action on the part of the Company or Holder.


(b)If Holder’s employment with the Company and its Affiliates is terminated by
the Company or an Affiliate, as applicable, without Cause or due to Holder’s
death or Disability, then (i) all Class B Common Units held by Holder that are
unvested as of the date of termination shall be forfeited to the Company without
consideration therefor immediately upon such termination of employment without
further action on the part of the Company or Holder (but subject to the special
vesting provisions that apply in connection with a Liquidity Event pursuant to
Section 3(c)(ii)), and (ii) all Class B Common Units held by Holder that are
vested as of the date of termination (including any Class B Common Units that
may subsequently become vested in accordance with Section 3(c)(ii)) shall be
retained by Holder. The Company will have the right (but not the obligation) to
repurchase at any time following the date of Holder’s termination of employment,
and Holder (which, for purposes of this Section 5, shall include where
appropriate any other Person to whom Holder may have Transferred Class B Common
Units in accordance with the LLC Agreement) shall be required to sell, all or a
portion (as determined by the Board) of the vested Class B Common Units
(including any Class B Units that may become vested in accordance with Section
3(c)(ii)) or other Units of such Holder, for the fair market value of such
vested Class B Common Units or other Units as reasonably determined by the Board
in good faith (the “Fair Market Value”) as of date the Company elects to
repurchase such Class B Common Units or other Units.


(c)In order to exercise the right to repurchase pursuant to Section 5(b), the
Board shall deliver written notice to Holder, in which notice the Board shall
set forth its determination of the Fair Market Value at which Class B Common
Units or other Units shall be repurchased. Holder shall have the right to
dispute in writing the Board’s determination of Fair Market Value within thirty
(30) days following receipt of the Board’s determination (the “Notice Period”).
If the Company has not received written notice of such a dispute within the
Notice Period, the Fair Market Value as determined by the Board shall be deemed
final. If the Company has received written notice of such dispute within the
Notice Period, then the Company and the Holder shall, for an additional thirty
(30) days following receipt of such written notice of dispute (the “Resolution
Period”), attempt to reach agreement on the applicable Fair Market Value. If no
resolution of this dispute is finalized within the Resolution Period, the
Board’s determination of Fair Market Value shall

3

--------------------------------------------------------------------------------




be submitted for review and final determination by an independent valuation firm
(the “Independent Valuation Firm”) selected by the Board. The Independent
Valuation Firm shall review all relevant data, including any necessary books and
records of the Company, to determine the changes to the Fair Market Value
calculation, if any, necessary to resolve only the disputed items or amounts.
The determination by the Independent Valuation Firm shall be made as promptly as
practicable, but in no event beyond thirty (30) days from its engagement, and
shall be final and binding. If the final Fair Market Value as determined by the
Independent Valuation Firm is ten percent (10%) or more lower than the Fair
Market Value determined by the Board, the costs of the Independent Valuation
Firm shall be borne by Holder. If the final Fair Market Value as determined by
the Independent Valuation Firm is ten percent (10%) or more higher than the Fair
Market Value as determined by the Board, the costs of the Independent Valuation
Firm shall be borne by the Company or an Affiliate thereof, as determined in the
discretion of the Board. If the final Fair Market Value as determined by the
Independent Valuation Firm is any other amount, the costs of the Independent
Valuation Firm shall be borne fifty percent (50%) by the Company (or an
Affiliate thereof) and fifty percent (50%) by Holder.


(d)Within thirty (30) days following the final determination of the Fair Market
Value as provided above, the Company shall give written notice to Holder of the
number of vested Class B Common Units or other Units that are subject to
repurchase pursuant to Section 5(b) (the “Subject Interests”), whether the
Company is electing to repurchase any or all of the Subject Interests, and the
final Fair Market Value. The date such notice is received by Holder shall
constitute the “Purchase Notice Date.”


(e)In the event the Company elects to repurchase all or any portion of the
Subject Interests, the Company shall set a reasonable place and time for the
closing of the repurchase of such Subject Interests, which shall be not less
than fifteen (15) days nor more than forty-five (45) days after the Purchase
Notice Date.
(f)Any payment of the aggregate Fair Market Value for the Subject Interests by
the Company shall be made in the form of cash, check payable to Holder, or in
such other form of payment as may be reasonably determined by the Board in its
sole discretion. Upon payment of such Fair Market Value by the Company, such
Subject Interests shall automatically be repurchased without further action by
the Company, Holder or any other Person, and reassigned to the Company or an
Affiliate thereof, as determined at the discretion of the Board.


(g)Holder shall execute and deliver all documentation and agreements reasonably
requested by the Company to reflect a repurchase of the Subject Interests
pursuant to this Agreement, but neither the failure of Holder to execute or
deliver any such documentation, nor the failure of Holder to deposit the
Company’s check (if applicable) shall affect the validity of a repurchase of the
Subject Interests pursuant to this Agreement.


(h)In connection with any repurchase of the Subject Interests hereunder, Holder
shall not be required to make any representations, warranties or indemnities,
other than customary representations, warranties and indemnities concerning (i)
Holder’s valid ownership of the Subject Interests, free of all liens and
encumbrances (excluding those arising under applicable securities laws), (ii)
Holder’s authority, power and right to enter into and consummate the sale of any
Subject Interests without violating any other agreement to which Holder is a
party or by which his assets are bound, and (iii) compliance with applicable
laws.


(i)Any Class B Common Units that are repurchased or forfeited pursuant to
Section 5(a) or (b) shall be cancelled upon such repurchase or forfeiture,
respectively, and shall not thereafter be treated as issued and outstanding for
any purpose under this Agreement but shall, for the avoidance of doubt, be
treated as authorized for purposes of this Agreement.

4

--------------------------------------------------------------------------------




6.Representations and Warranties of Holder and the Company.


(a)Holder represents and warrants to the Company as follows:


(i)that this Agreement constitutes the legal, valid and binding obligation of
Holder, enforceable in accordance with its terms, and that the execution,
delivery, and performance of this Agreement by Holder does not and will not
conflict with, violate, or cause a breach of any agreement, contract, or
instrument to which Holder is a party or any judgment, order, or decree to which
Holder is subject;


(ii)that Holder believes that Holder has received all the information Holder
considers necessary in connection with his execution of this Agreement, that
Holder has had an opportunity to ask questions and receive answers from the
Company and Holder’s independent counsel regarding the terms, conditions, and
limitations set forth in this Agreement and the business, properties, prospects,
and financial condition of the Company and its Subsidiaries and to obtain
additional information (to the extent the Company possesses such information or
could acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to Holder or to which Holder had access;
and


(iii)that Holder understands that the Class B Common Units are not registered
under the Securities Act on the ground that registration is not applicable or
the grant provided for in this Agreement and the issuance of securities or
rights hereunder is exempt from registration under the Securities Act pursuant
to section 4(2) thereof or pursuant to Rule 701 promulgated thereunder.


(b)The Company represents and warrants to Holder that this Agreement constitutes
the legal, valid, and binding obligation of the Company, enforceable in
accordance with its terms, and that the execution, delivery, and performance of
this Agreement by the Company does not and will not conflict with, violate, or
cause a breach of any agreement, contract, or instrument to which the Company is
a party or any judgment, order, or decree to which the Company is subject.


7.Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered, or sent by internationally recognized overnight
or second-day courier service with proof of receipt maintained, at the following
addresses (or any other address that any party may designate by written notice
to the other party, in accordance herewith, except that such notice shall be
effective only upon receipt):


If to the Company, to:     Eureka Hunter Holdings, LLC
c/o Magnum Hunter Resources Corporation
777 Post Oak Boulevard, Suite 650
Houston, Texas 77056
Facsimile No.: 832.203.4551
Email: pjohnston@magnumhunterresources.com
Attention: Paul Johnston
If to Holder, to:        The current address for Holder in the Company’s
records.



5

--------------------------------------------------------------------------------




Any such notice shall, if delivered personally, be deemed received upon
delivery; and shall, if delivered by internationally recognized overnight or
second-day courier service, be deemed received on the second business day after
being sent.


8.Class B Common Units Subject to LLC Agreement. As a condition of the issuance
of the Class B Common Units, Holder will become a party to the LLC Agreement. By
entering into this Agreement, Holder agrees and acknowledges that (a) Holder has
received and read the copy of the LLC Agreement enclosed with this Agreement,
(b) the Class B Common Units are subject to the LLC Agreement, the terms and
provisions of which are hereby incorporated herein by reference, subject to
Section 2 and any qualifications/modifications set forth herein, (c) Holder
shall execute, and return to the Company, a counter-signature page to the LLC
Agreement, and (d) the Class B Common Units may only be Transferred in
accordance with the LLC Agreement. The Class B Common Units do not entitle
Holder to vote or consent with respect to any matters submitted to a vote or
requiring consent of the Members, other than on matters that adversely affect
Class B Members as a class in a manner that is disproportionate to the Class A
Members as a class and the Preferred Members as a class, in accordance with the
terms of the LLC Agreement.


9.No Right to Continued Service. This Agreement shall not be construed as giving
Holder the right to be retained in the employ of, or to continue to provide
services to, the Company or any of its Affiliates.


10.83(b) Election. In accordance with Section 3.2(f) of the LLC Agreement,
Holder acknowledges and agrees to make an election under section 83(b) of the
Code (substantially in the form attached hereto as Appendix I), to file such
election with the Internal Revenue Service within 30 days of the Grant Date, and
to consult with his tax advisor to determine the tax consequences of filing such
an election under section 83(b) of the Code. Holder acknowledges that it is his
sole responsibility, and not the responsibility of the Company or any Affiliate
to file the election under section 83(b) of the Code even if Holder requests the
Company or its managers, directors, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) to assist in making
such filing.


11.Entire Agreement. This Agreement and the Award Letter, together with the LLC
Agreement, constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein and therein and
supersedes all prior communications, representations and negotiations with
respect thereto.


12.Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by and against Holder,
the Company and their respective successors, assigns, heirs, representatives and
estates, as the case may be (including subsequent holders of Class B Common
Units granted to Holder); provided, however, that rights and obligations of
Holder under this Agreement shall not be assignable except in connection with a
Transfer of Class B Common Units granted to Holder permitted under the LLC
Agreement. Notwithstanding anything else in this Agreement or in the LLC
Agreement (a) each of the Class B Common Units that is initially held by Holder
shall remain subject to the terms of the LLC Agreement and this Agreement,
regardless of who holds such Class B Common Units and (b) the effect that the
employment of Holder by the Company or any of its Affiliates or events related
to such employment have on the rights of and restrictions on Class B Common
Units, including vesting, and the rights of the Company with regard to Class B
Common Units under this Agreement, shall not be altered by any Transfer of any
Class B Common Units. For the avoidance of doubt, each Transferee of Holder who
acquires Class B Common Units from Holder in accordance with the LLC Agreement
shall be subject to the provisions of this Agreement as if such Transferee were
a party to this Agreement.

6

--------------------------------------------------------------------------------




13.Rights of Third Parties. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give any Person, other than the
parties hereto and the estate, legal representative, or guardian of any
individual party hereto, any rights or remedies under or by reason of this
Agreement.


14.Survival of Representations, Warranties, and Agreements. All representations,
warranties, and agreements contained herein shall survive the consummation of
the transactions contemplated hereby and the termination of this Agreement.


15.Adjustment. In the event that the Board determines that any distribution
(whether in the form of cash, Units, other securities, or other property),
recapitalization, split, reverse split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Units or other
securities of the Company, issuance of warrants or other rights to purchase
Units or other securities of the Company, or other similar transaction or event
affects the Units such that an adjustment is determined by the Board to be
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Board shall, in such manner as it may deem equitable, in its sole discretion,
adjust any or all of the terms of this Agreement and/or the number of
outstanding Class B Common Units or, if deemed appropriate, make provision for a
cash payment to the Holder of an outstanding Class B Common Unit.


16.Governing Law; Waiver of Jury Trial. THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. ANY DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF
APPROPRIATE JURISDICTION IN THE STATE OF DELAWARE AND THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUCH
DISPUTE. THE COMPANY AND HOLDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE COMPANY AND HOLDER
AGREE (a) THAT EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED-FOR AGREEMENT
BETWEEN THE COMPANY AND HOLDER TO IRREVOCABLY WAIVE TRIAL BY JURY AND (b) THAT
ANY DISPUTE BETWEEN THE PARTIES RELATING TO THIS AGREEMENT SHALL INSTEAD BE
TRIED BY A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.


17.Acknowledgment. Holder hereby acknowledges that the Company makes no
promises, representations, inducements, or statements regarding the growth of
the Company or the future value of the Class B Common Units and that the future
value of the Class B Common Units cannot be predicted and, therefore, is not
guaranteed by the Company.


18.Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and
Holder, and no course of conduct or failure or delay in enforcing the provisions
of this Agreement shall be construed as a waiver of such provisions or affect
the validity, binding effect or enforceability of this Agreement or any
provision hereof.


19.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any

7

--------------------------------------------------------------------------------




such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



8

--------------------------------------------------------------------------------




APPENDIX I
SECTION 83(b) ELECTION FORM
ELECTION TO INCLUDE CLASS B COMMON UNITS
IN GROSS INCOME PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE


The undersigned was issued Class B Common Units of Eureka Hunter Holdings, LLC
(the “Company”) on [____, 201__]. The undersigned desires to make an election to
have the Class B Common Units taxed under the provisions of section 83(b) of the
Internal Revenue Code of 1986, as amended (“Code §83(b)”), at the time such
Class B Common Units were issued.
Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Class
B Common Units (described more fully in Paragraph 2 below), to report as taxable
income for calendar year [2014] the excess, if any, of the Class B Common Units’
fair market value on [_____, 201__] over the purchase price thereof, if any.
The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):


1.The name, address and social security number of the undersigned:
___________________________________________________                        
___________________________________________________                            ___________________________________________________
                            
SSN/TIN:    ____________________________________            
2.A description of the property with respect to which the election is being
made:
_______________________Class B Common Units of the Company
3.The date on which the property was transferred: [_____, 201__]. The taxable
year for which such election is made: calendar year [2014].


4.The restrictions to which the property is subject: The Class B Common Units
are subject to a time-based vesting schedule. If the undersigned ceases to be
employed by the Company or its Affiliates under certain circumstances, all or a
portion of the Class B Common Units may be subject to forfeiture or repurchase
by the Company. The Class B Common Units are also subject to transfer
restrictions.


5.The aggregate fair market value on [______, 201__], of the property with
respect to which the election is being made, determined without regard to any
lapse restrictions: $0.00.


6.The aggregate amount paid for such property: $0.00.


7.A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83-2(e)(7).


Dated: _______________,
2014                        _____________________________________
Name:



